NUMBER 13-07-619-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JAMES DESMOND YOUNG,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                   On appeal from the 252nd District Court
                         of Jefferson County, Texas


                          MEMORANDUM OPINION

                 Before Justices Yañez, Rodriguez, and Vela
                 Memorandum Opinion by Justice Rodriguez

       Appellant, James Desmond Young, was indicted for the criminal offense of

aggravated robbery. On March 29, 2007, the trial court deferred adjudication and placed

appellant on probation for eight years. In July 2007, appellant pleaded true to two

allegations in the State's motion to revoke probation—giving a fictitious name and violating
curfew. On August 27, 2007, the trial court found both allegations true, adjudicated

appellant's guilt, and sentenced appellant to 25 years confinement in the Institutional

Division of the Department of Criminal Justice. Concluding that "there are no meritorious

issues for appeal," appellant's counsel filed a brief in which he reviewed the merits, or lack

thereof, of the appeal. The State agrees with counsel's conclusion that there are no

meritorious grounds for appeal. We affirm.

                         I. Compliance with Anders v. California

       Appellant's court-appointed counsel filed an Anders brief in which he has concluded

that there are no appealable issues for this Court to consider. Anders v. California, 386
U.S. 738, 744 (1967). Appellant's brief meets the requirements of Anders. Id. at 744-45;

see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In compliance

with Anders, following his review of the court's file and the transcripts, his research, and

his correspondence with appellant, counsel presented a professional evaluation of the

record including, among other things, a review of grand jury proceedings, pre-trial motions,

research and investigation, competency, sentencing, right to present evidence during the

guilt/innocence and punishment stages, and right to appeal. See Anders, 386 U.S. at 744;

Currie v. State,

516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.

       Counsel has informed this Court that he has reviewed the appellate record and

concludes there are no arguable grounds for reversal. He has also informed this Court that

he provided appellant with a copy of the transcripts in his case and notified appellant of his

right to review the record and to file a pro se response to counsel's brief and motion to

withdraw. See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503,

                                              2
509 (Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813. More than thirty days

have passed, and no pro se brief has been filed.

                                  II. Independent Review

       The United States Supreme Court advised appellate courts that upon receiving a

"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                       III. Conclusion

       The judgment of the trial court is affirmed. Additionally, appellant's counsel's motion

to withdraw as appellate counsel was carried with the case on January 10, 2008. See

Anders, 386 U.S. at 744. Having affirmed the judgment, we now grant counsel's motion

to withdraw. We order counsel to notify appellant of the disposition of this appeal and of

the availability of discretionary review. See In re K.D., S.D., and J.R., 127 S.W.2d 66, 68

n.3 (Tex. App.–Houston [1st Dist.] 2003, no pet.) (citing Ex parte Wilson, 956 S.W.2d 25,

27 (Tex. Crim. App. 1997) (en banc) (per curiam)).



                                              3
                                          NELDA V. RODRIGUEZ
                                          Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 13th day of March, 2008.




                                      4